DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lindert et al. (US 2010/0155887 A1).
Regarding claim 1, Lindert teaches in Figures 1g and related text e.g. a buildup film (114; Fig.1g), wherein one or more metal pads (148; Fig.1g; Para. 0029);
 and a plurality of dual-damascene zero misalignment vias (ZMVs) (159; Fig.1g; Para. 0028 formed in vias formed in 114) and a trace (162 and 164; Fig. 1g) between the plurality of dual-damascene ZMVs (between 159 formed in vias 121), wherein the plurality of dual-damascene ZMVs and the trace are disposed in the buildup film (traces and the vias are disposed in the 114) and wherein the plurality of dual-damascene ZMVs connect with the one or more metal pads in the buildup film ( metal pads 152 formed in the bottom of the vias and formed in 114).
Regarding claim 4, Lindert teaches in Figures 2I and related text e.g. a sidewall of one of the plurality of dual-damascene ZMVs and a sidewall of the trace are co-planar with each other ( a sidewall of the via and a side wall of the trace are coplanar; Fig. 1g).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindert et al. (US 2010/0155887 A1).
Regarding claim 2, Lindert does not explicitly teaches each of the plurality of dual-damascene ZMVs has a first size in a dimension and the trace has a second size in the dimension and wherein the first size is substantially equal to the second size.
Lindert teaches the thickness of via and trace can be controlled with respect to the thickness of the 114 (Figures 1c-1g). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the plurality of dual-damascene ZMVs has a first size in a dimension and the trace has a second size in the dimension and wherein the first size is substantially equal to the second size in the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
	Regarding claim 3, Lindert teaches each of the one or more metal pads has a third size and wherein the third size is substantially equal to or greater than the first size (146 can be the size of the via).
Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0246152 A1) in view of Chen et al. (US 2016/0163632 A1).
Regarding claim 5, Lin teaches in Figures 3D and related text e.g. a buildup film (5; Fig.3D), wherein one or more metal pads (6190; Para. 0176) are formed in the buildup film (5); a first photoimageable dielectric (PID) layer (different than claimed invention; polymer; 95; Para. 0176) on the buildup film (5);

Lin does not explicitly teach the first and second layer are formed for PID but teaches the both layers are polymer. 
However, Chen teaches an insulation layer can be formed from a polymer or PID (Para. 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID instead of polymer in the device of Lin as taught by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 14, Lin teaches in Figures 3C and related text e.g. a buildup film (5; Fig.3D), wherein one or more metal pads (6190; Para. 0176) are formed in the buildup film (5); a photoimageable dielectric (PID) layer (different than claimed invention; polymer; 98; Para. 0176) on the buildup film (5);
a plurality of dual-damascene zero misalignment vias (ZMVs) (81 formed in the vias 9511-9514) and a trace between the plurality of dual-damascene ZMVs( 81 connected the vias), wherein the plurality of dual-damascene ZMVs and the trace are disposed in and on the PID 
Lin does not explicitly teach the first and second layer are formed for PID but teaches the both layers are polymer. 
However, Chen teaches an insulation layer can be formed from a polymer or PID (Para. 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID instead of polymer in the device of Lin as taught by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.

	Regarding claims 6, 7, 15 and 16, Lin does not explicitly teach each of the first and second PID layers comprises a positive tone PID and each of the first and second PID layers comprises a negative tone PID. 
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID in the device of Lin as modified by Chen to be a positive or a negative PID since PID can be controlled to be a positive or negative in response to application of light. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID in the device of Lin as 

	Regarding claim 8, Lin does not explicitly teach the first PID layer differs from the second PID layer.	
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer differs from the second PID layer in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Regarding claim 9, Lin does not explicitly teach the first PID layer is sensitive to a first dose of light and the second PID layer is sensitive to a second dose of light and wherein the first and second doses of light differ from each other.
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer is sensitive to a first dose of light and the second PID layer is sensitive to a second dose of light and wherein the first and second doses of light differ from each other in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Regarding claim 10, Lin does not explicitly teach the first PID layer is sensitive to light having a first wavelength and the second PID layer is sensitive to light having a second wavelength and wherein the first and second wavelengths differ from each other.
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer is sensitive to light having a first wavelength and the second PID layer is sensitive to light having a second wavelength and wherein the first and second wavelengths differ from each other in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.  
Regarding claims 11, 17 and 20, Lin teaches the plurality of the dual-damascene ZMV’s has a first size in a dimension and the trace has a second size in the dimension and wherein the first size is substantially equal to the second size (the size of the vias and the size of the trace have equal dimension as shown in Fig.3C).  
Regarding claims 12 and 18, Lin teaches the plurality of dual-damascene ZMVs has a first size in a dimension and each of the one or more metal pads has a second size in the dimension and wherein the second size is approximately equal to or greater than the first size (6290 can have a dimension bigger than the via).


Regarding claims 13 and 19, Lin teaches, wherein a sidewall of one of the plurality of dual-damascene ZMVs and a sidewall of the trace are co-planar with each other (sidewall of the tracer and a sidewall of the via has a coplanar sidewall).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MOUNIR S AMER/Primary Examiner, Art Unit 2894